Case 2:17-cv-01512-JAM-DB Document 55-2 Filed 10/09/18 Page 1 of 6
Case 2:17-cv-01512-JAM-DB Document 55-2 Filed 10/09/18 Page 2 of 6
Case 2:17-cv-01512-JAM-DB Document 55-2 Filed 10/09/18 Page 3 of 6
Case 2:17-cv-01512-JAM-DB Document 55-2 Filed 10/09/18 Page 4 of 6
Case 2:17-cv-01512-JAM-DB Document 55-2 Filed 10/09/18 Page 5 of 6
          Case 2:17-cv-01512-JAM-DB Document 55-2 Filed 10/09/18 Page 6 of 6


1                            CERTIFICATE OF SERVICE
2

3
           I, Charles R. Messer, hereby certify that on this 9th day of October, 2018, a
4
     true and accurate copy of the foregoing DECLARATION OF GARY HARWOOD
5

6    IN SUPPORT OF CREDIT ONE BANK’S MOTION FOR SUMMARY
7
     JUDGMENT and EXHIBITS 1-4 were served via the District Court ECF System
8

9    on the Following:
10

11         Email: ari@marcuszelman.com
                  jonathan.a.stieglitz@gmail.com
12
                  yzelman@marcuszelman.com
13                paul.grammatico@kattenlaw.com
14
                  fhabib@behblaw.com
                  cocarroll@behblaw.com
15                margie@rudnickifirm.com
16

17
                                                   /s/Charles R. Messer
18                                                 Charles R. Messer
                                                   CARLSON & MESSER LLP
19

20

21

22

23

24

25

26

27

28
                                   CERTIFICATE OF SERVICE
